DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 02/22/2021. The amendments filed on 02/22/2021 have been entered. Accordingly Claims 1-15 are pending. The previous rejections of claims 1-15 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 02/22/2021.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claims 6-8, it is unclear how the “holder” corresponds to the “power supply holder” and “arched holder” in Claim 1. It is unclear how the “holder” structurally connects with the “power supply” and “arched holder”. From the claim 6-8 limitations the “holder” has similarities to the “arched holder” and is unclear how the two structures would be combined onto a single apparatus.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mankodi et. al. (U.S. 20170034615, EFD July 29, 2015)(hereinafter, “Mankodi”), Satomi et. al. (U.S. 20150208933, July 30, 2015)(hereinafter, “Satomi”), Aimone et. al. (U.S. 20160367189, EFD January 6, 2015)(hereinafter, “Aimone”) and LeBoeuf et. al. (U.S. 20100217098, August 26, 2010)(hereinafter, “LeBouef”).
Regarding Claim 1, Mankodi teaches: A measurement apparatus (Figs. 2-3) comprising: an insertion portion insertable in an external ear canal (“FIG. 2 shows an earphone 10. The 
5a pressing portion configured to press a concha when the insertion portion is inserted in the external ear canal (Fig. 3, element 18, “…the sealing structure 18 contacts at the entrance to the ear canal under the”,[0021]);
a contact portion configured to come into contact with a tragus to clamp the tragus when the concha is pressed by the pressing portion (Fig. 3, element 20, “The positioning and retaining structure 20 is on the opposite side of the earphone from the sensor module 100, such that as the positioning and retaining structure presses into the anti-helix in one direction, arrow 110, it results in the sensor being pressed in substantially the opposite direction, arrow 112, against the tragus. Thus, the positioning and retaining structure not only holds the earphone in the ear, it holds the sensor against the skin so that a reliable optical signal can be read from the skin.”, [0020]); 
a sensor mounted on the contact portion and configured to acquire 10biological measurement output at the tragus when the contact portion is in contact with the tragus (Fig. 3, element 100, sensor module, [0021]).
Mankodi is silent with regards to a controller configured to measure biological information on the basis of the biological measurement output acquired by the sensor and a power supply holder.
Mankodi does not teach: and an arched holder configured to be worn on a user's head, wherein each of the insertion portion, the pressing portion, the contact portion, the sensor and the controller are located at a first end portion of the arched holder, and the power supply holder is located at a second end portion of the arched holder, the second end portion being opposite the first end portion.
Satomi in the field of measurement sensor devices teaches a controller, Figs. 34-35 element 421 [0224] that controls the operation of the entire sensor in a centralized fashion [0226]. Satomi also teaches a power supply as seen in Fig. 3 element 16.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mankodi to incorporate a controller for the intended use of acquiring biological measurement output of the sensor as taught in Satomi to “…acquires various kinds of information on pulse waves (fluctuations in pulse waves, heart rate, variations in heart rate, acceleration pulse waves, etc.), and feeds results of their analysis back to audio playback operation.” (Satomi, [0239]).
Satomi is silent with regards to a power supply holder.
Satomi does not teach: and an arched holder configured to be worn on a user's head, wherein each of the insertion portion, the pressing portion, the contact portion, the sensor and the controller are located at a first end portion of the arched holder, and the power supply holder is located at a second end portion of the arched holder, the second end portion being opposite the first end portion.
Aimone in the field of wearable sensor systems teaches a wearable headset that has detachable components that includes one or two earpieces 18, as seen in Figs. 6 and 23 for example, connected to inner and outer bands that hold the apparatus to the user’s ear [0040-0041]. Only one earpiece contains the computer electronics, seen in Figs. 6-7 element 26, while the second earpiece may contain no electronics or a battery or a secondary battery wired to the sensors or to the earpiece by integrated wired to prolong the battery life. The arm structures, Fig. 21 element 56, maybe curved for comfort to conform around the user’s head [0051], see Fig 23. 
LeBouef in the field of biological health monitoring systems attached to a body teaches an earpiece monitoring system that can be attached to a housing such as a headset, [0062-0064]. The various components of the earpiece (e.g. sensors, processor, transmitter/receiver)[0063] attachment are attached to a housing designed to fit around or near the ear. The standard Bluetooth headset “…includes an earpiece attachment that is connected to the headset housing via a double-jointed socket, to provide comfort and positioning flexibility for the user.” [0070]. The power source can be incorporated into the housing in a manner that balances the earpiece electronics and power source [0070]. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Mankodi and Satomi to include a power supply holder and an arched holder configured to be worn on a user's head where the electronic and sensor components are on one side of the arched holder and the power supply holder is located at a second end portion of the arched holder, the second end portion being opposite the first end portion as taught in the combination of Aimone and LeBouef,  “…for comfort to conform around the user's head…” (Aimone, [0051]) while balancing the weight of the earpiece electronics and power source (LeBouef, [0070]).
Regarding Claim 2, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi further teaches: wherein the contact portion and the pressing portion are connected by a movable member capable of changing a relative positional relationship between the contact portion and the pressing portion (“When fitting the earphone to the ear, it may be rotated to cause the end 40 and outer leg 22 of the positioning and retaining structure 20 to engage the cymba concha region and seat beneath the anti-helix. When the body 26 and positioning and retaining structure 20 are in place, the positioning and retaining structure and/or body contact the ear of most people in at least two, and in many people more, of several ways: the outer edge of the outer leg 22 contacts the anti-helix at the rear of the concha; the end 40 of the positioning and retaining structure 20 is underneath the anti-helix; portions of the outer leg 22 or body 26 or both are underneath the anti -tragus; and the sealing structure 18 contacts at the entrance to the ear canal under the tragus. The two or more points of contact hold the earphone in position, providing greater stability.” [0021]).
Regarding Claim 3, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi further teaches: wherein the contact portion comprises a detachable cover (Fig. 4, element 108, “cover”, [0024]).
Regarding Claim 4, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi further teaches: wherein the cover is made of a material capable of transmitting a light beam emitted from the 25sensor (“…and they may be protected on top by a cover 108, which may be, for example, glass, polycarbonate, or a coating of epoxy or other light-transmissive material. Light from the emitter passes through the sealing structure 18 and into the ear tissue, where is reflected back to pass through the sealing structure again and be detected by the detector.” [0024]. Examiner notes the emitter and detector are parts of the sensor module.).
Regarding Claim 5, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi further teaches: wherein the cover comprises an opening for exposing the sensor (Fig. 2 shows an opening where the sensor module 100 is exposed).
Regarding Claim 6, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above
Mankodi does not teach: further comprising a holder configured to clamp a head from left and right.
LeBoeuf in the field of monitoring devices teaches a headset that maybe utilized with mono (i.e. one) or stereo (i.e. two) earbuds [0052], Fig. 14A element 400 illustrates an example stereo headset [0096].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mankodi to incorporate a holder for the intended usage of clamping a head from left to right as taught in LeBouef for “…for performing near-real-time personal health and environmental monitoring in wearable, socially acceptable devices. The capability to unobtrusively monitor an individual's physiology and/or environment, combined with improved user compliance.” (LeBouef, [0060]).
Regarding Claim 7, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi further teaches: “Electrical contacts 202, 204 on the sensor module align with corresponding contacts on the surface of the earphone housing, so that power and data can be exchanged between the sensor module and electronics in or on the earphone. Such a design may, among other things, allow for a more customized positioning of the sensor within ear interfaces of different sizes, or for more reliable coupling of the sensor to the ear tissue.” [0027]
Mankodi does not explicitly teach: wherein the holderP0162672-PCT-US (27/30)DM2V9109688.1-28 - comprises the contact portion on one side and a power source, configured to provide electric power to the sensor, on another side opposite the one side.
Aimone in the field of wearable sensor systems teaches a wearable headset that has detachable components that includes one or two earpieces 18, as seen in Figs. 6 and 23 for example, connected to inner and outer bands that hold the apparatus to the user’s ear [0040-0041]. Only one earpiece contains the computer electronics, seen in Figs. 6-7 element 26, while the second earpiece may contain no electronics or a battery or a secondary battery wired to the sensors or to the earpiece by integrated wired to prolong the battery life. The arm structures, Fig. 21 element 56, maybe curved for comfort to conform around the user’s head [0051], see Fig 23. 
LeBouef in the field of biological health monitoring systems attached to a body teaches teaches a mono (i.e. one) or stereo (i.e. two) earpiece monitoring system that can be attached to a housing such as a headset [0052] [0062-0064], Fig. 14A element 400 illustrates an example stereo headset [0096]. The various components of the earpiece (e.g. sensors, processor, transmitter/receiver)[0063] attachment are attached to a housing designed to fit around or near the ear. The standard Bluetooth headset “…includes an earpiece attachment that is connected to the headset housing via a double-jointed socket, to provide comfort and positioning flexibility for the user.” [0070]. The power source can be incorporated into the housing in a manner that balances the earpiece electronics and power source [0070]. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mankodi such that the holderP0162672-PCT-US (27/30)DM2V9109688.1-28 - comprises the contact portion on one side and a power source, configured to provide electric power to the sensor, on another side opposite the one side as taught in the combination of Aimone and LeBouef, “…for comfort to conform around the user's head…” (Aimone, [0051]) while balancing the weight of the earpiece electronics and power source (LeBouef, [0070]).
Regarding Claim 8, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi does not explicitly teach: wherein the holder is 5configured so that downward forces in a direction of gravity on one end and another end are substantially equal when the one end and the another end are facing downward in the direction of gravity.
Aimone in the field of wearable sensor systems teaches a wearable headset that has detachable components that includes one or two earpieces 18, as seen in Figs. 6 and 23 for example, connected to inner and outer bands that hold the apparatus to the user’s ear [0040-0041]. Only one earpiece contains the computer electronics, seen in Figs. 6-7 element 26, while the second earpiece may contain no electronics or a battery or a secondary battery wired to the sensors or to the earpiece by integrated wired to prolong the battery life. The arm structures, Fig. 21 element 56, maybe curved for comfort to conform around the user’s head [0051], see Fig 23. 
LeBouef in the field of biological health monitoring systems attached to a body teaches teaches a mono (i.e. one) or stereo (i.e. two) earpiece monitoring system that can be attached to a housing such as a headset [0052] [0062-0064], Fig. 14A element 400 illustrates an example stereo headset [0096]. The various components of the earpiece (e.g. sensors, processor, transmitter/receiver)[0063] attachment are attached to a housing designed to fit around or near the ear. The standard Bluetooth headset “…includes an earpiece attachment that is connected to the headset housing via a double-jointed socket, to provide comfort and positioning flexibility for the user.” [0070]. The power source can be incorporated into the housing in a manner that balances the earpiece electronics and power source [0070]. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mankodi to incorporate a holder that is substantially equal on both ends to face downward in the direction of gravity as taught in the combination of Aimone and LeBouef, “…for comfort to conform around the user's head…” (Aimone, [0051]) while balancing the weight of the earpiece electronics and power source (LeBouef, [0070]).
Regarding Claim 9, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi further teaches: wherein the insertion portion comprises a lid covering the external ear canal when the insertion portion is inserted in the external ear canal (“The ear interface also includes a sealing structure 18. Not seen in this view of the earphone, the ear interface also includes a cushion body that fits into the concha of the user's ear.” [0017]).
Regarding Claim 10, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi teaches a contact portion configured to come into contact with a tragus (Fig. 3, element 20, “The positioning and retaining structure 20 is on the opposite side of the earphone from the sensor module 100, such that as the positioning and retaining structure presses into the anti-helix in one direction, arrow 110, it results in the sensor being pressed in substantially the opposite direction, arrow 112, against the tragus. Thus, the positioning and retaining structure not only holds the earphone in the ear, it holds the sensor against the skin so that a reliable optical signal can be read from the skin.”, [0020]); 
Mankodi is silent with regards to: further comprising a light-blocking portion configured to block external light incident on the 15sensor when the contact portion is in contact with the tragus.
Satomi in the field of measurement sensor devices teaches: “The earphone 401X of the second design (FIG. 36B) is of an earplug type (canal type) in which, during its use, an earpiece formed of silicone or urethane foam is inserted deep into the external ear canal E5, and its housing 410, like that in the first design (FIG. 36A), has a shape that fits the pit surrounded by the tragus E10 and the antitragus E4 (the cymba conchae in the concha auriculae E9).” [0244]; “In the earphone 401X of the third design, the housing 410 covering the entire auricle E also functions as a light-shielding member for covering the optical sensor 411.” [0245].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mankodi to incorporate a light-blocking portion for the intended usage of blocking external light incident on the sensor as taught in as taught in Satomi “…to perform pulse wave measurement stably without being affected by outside light.” (Satomi, [0245]). 
Regarding Claim 11, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi does not teach: wherein the light-blocking portion is an ear cover covering an entire auricle.
Satomi in the field of measurement sensor devices teaches: “The earphone 401X of the second design (FIG. 36B) is of an earplug type (canal type) in which, during its use, an earpiece formed of silicone or urethane foam is inserted deep into the external ear canal E5, and its housing 410, like that in the first design (FIG. 36A), has a shape that fits the pit surrounded by the tragus E10 and the antitragus E4 (the cymba conchae in the concha auriculae E9).” [0244]; “In the earphone 401X of the third design, the housing 410 covering the entire auricle E also functions as a light-shielding member for covering the optical sensor 411.” [0245].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light-blocking portion in the combinational measurement apparatus of Mankodi, Satomi, Aimone and LeBouef to be a light-blocking portion that covers an entire auricle of the ear as taught in Satomi “…to perform pulse wave measurement stably without being affected by outside light.” (Satomi, [0245]).
Regarding Claims 12-13, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi does not teach: wherein the light-blocking portion is formed on a side of the contact portion facing a front of a head; wherein the 25light-blocking portion is formed on a side of the contact portion facing a top of a head.
Satomi in the field of measurement sensor devices teaches: “When pulse wave measurement is performed on an ear, the pulse wave sensor (the light emitter and the light receiver) can be worn on any part of the outer ear E (e.g., scaphoid fossa E1, helix E2, antihelix E3, antitragus E4, external acoustic meatus (external ear canal) E5, superior antihelical crus E6, triangular fossa E7, inferior antihelical crus E8, concha auriculae E9, tragus E10, intertragic notch E11, or lobule E12).” [0213]; “The earphone 401X of the third design is of a headphone type which is provided with a housing 410 so shaped as to cover the entire auricle E. A right and a left housing 410 (for the right and left ears respectively) are so configured as to be held across the test subject's head with the help of a headband worn over the head or a neckband worn around a rear part of the neck (neither is illustrated).” [0245]; “Irrespective of which of the configurations described above is adopted, it is preferable that the light receiver 411B be arranged closer to the external ear canal E5 (or deeper in the external ear canal E5) than the light emitter 411A is.” [0248].
Therefore, it would be have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Mankodi, Satomi, Aimone and LeBouef to include a light-blocking portion as taught in Satomi. The location of the light-blocking portion with respect to the head of a person as taught in Satomi would require a design choice configuration that rearranges the parts in the combination of Mankodi, Satomi, Aimone and LeBouef, this would involve only routine skill in the art (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)) and therefore the claim limitations are met “…to perform pulse wave measurement stably without being affected by outside light.” (Satomi, [0245]).
Regarding Claim 14, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi further teaches: wherein the pressing portion presses the concha towards a back of a head (Fig. 3, [0020]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mankodi, Satomi, Aimone and LeBouef as applied to claim 2 above, and further in view of LeBoeuf et. al. (U.S. 20080146890, June 19, 2008)(hereinafter, “LeBoeuf08”).
Regarding Claim 15, the combination of references Mankodi, Satomi, Aimone and LeBouef substantially teach the claim limitations as noted above.
Mankodi further teaches a pressing portion, insertion portion and moveable member: (Fig. 3, element 18, “…the sealing structure 18 contacts at the entrance to the ear canal under the”,[0021]; Fig. 3, element 20, “The positioning and retaining structure 20 is on the opposite side of the earphone from the sensor module 100, such that as the positioning and retaining structure presses into the anti-helix in one direction, arrow 110, it results in the sensor being pressed in substantially the opposite direction, arrow 112, against the tragus. Thus, the positioning and retaining structure not only holds the earphone in the ear, it holds the sensor against the skin so that a reliable optical signal can be read from the skin.”, [0020]; “When fitting the earphone to the ear, it may be rotated to cause the end 40 and outer leg 22 of the positioning and retaining structure 20 to engage the cymba concha region and seat beneath the anti-helix. When the body 26 and positioning and retaining structure 20 are in place, the positioning and retaining structure and/or body contact the ear of most people in at least two, and in many people more, of several ways: the outer edge of the outer leg 22 contacts the anti-helix at the rear of the concha; the end 40 of the positioning and retaining structure 20 is underneath the anti-helix; portions of the outer leg 22 or body 26 or both are underneath the anti -tragus; and the sealing structure 18 contacts at the entrance to the ear canal under the tragus. The two or more points of contact hold the earphone in position, providing greater stability.” [0021]), 
Mankodi does not explicitly teach: further comprising a frame in which the pressing portion and the movable member are formed, wherein the frame comprises a flat portion facing an outside of theP0162672-PCT-US (28/30) DM2U9109688.1-29-external ear canal and the movable member is formed on the flat portion substantially at a center of an opposite side of the flat portion.
LeBoeuf08 in the field of monitoring devices teaches a housing (i.e. frame) Fig. 9 element 902 for an earpiece where a flat portion is facing the outside of the external ear canal [0149].
Since the measurement apparatus of Mankodi comprises a pressing portion and moveable member it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a frame that comprises a flat portion facing an outside of the external ear canal as taught in LeBoeuf08 for comfort and positioning flexibility for the user (LeBoeuf08, [0074]). The arrangement of the moveable member and pressing portion with respect to the frame is a design choice that requires rearrangement of the parts in the combination measurement device involving only routine skill in the art (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)).
Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793